NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 19a0369n.06

                                            No. 17-5809

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                     FILED
RICKY LEE SMITH,                                      )                         Jul 17, 2019
                                                      )                    DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                           )
                                                      )      ORDER
v.                                                    )
                                                      )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant-Appellee.                            )

____________________________________/

Before: MERRITT, GRIFFIN, and DONALD, Circuit Judges

       Plaintiff Ricky Lee Smith applied for social security disability benefits in 2012. After his

claim was dismissed on the merits by an administrative law judge for the Social Security

Administration in 2014, Smith sought review by the Administration’s Appeals Council. The

Appeals Council determined that Smith’s appeal was untimely, and it dismissed his request for

review. Smith then sought judicial review in the Eastern District of Kentucky, but the district court

held it lacked jurisdiction to hear the suit. A panel of this court affirmed, holding that “an Appeals

Council decision to refrain from considering an untimely petition for review is not a ‘final

decision’ subject to judicial review in federal court” under 42 U.S.C. § 405(g). Smith v. Comm’r

of Soc. Sec., 880 F.3d 813, 814 (6th Cir. 2018). The Supreme Court granted Smith’s petition for

certiorari and reversed. Smith v. Berryhill, 139 S. Ct. 1765 (2019).        Accordingly, the case is
No. 17-5089, Smith v. Comm’r of Soc. Sec.


remanded to the district court for consideration of Smith’s case in light of the Supreme Court’s

decision.

                                            ENTERED BY ORDER OF THE COURT




                                            Deborah S. Hunt, Clerk




                                             -2-